Citation Nr: 0701512	
Decision Date: 01/18/07    Archive Date: 01/25/07	

DOCKET NO.  05-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a prior claim for Department of Veterans Affairs (VA) 
benefits which was denied based upon the character of the 
appellant's discharge from service.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant had active military duty from June 1943 to 
January 1947, at which time he received a Bad Conduct 
Discharge (BCD) as a result of summary court martial.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action issued by 
the VA Regional Office (RO) in Nashville, Tennessee, which 
found that the appellant had not submitted new and material 
evidence to reopen a prior final determination that his 
character of discharge was a bar to receipt of VA 
compensation benefits arising from any claim with respect to 
disease or injury incurred or aggravated at any time during 
that period of service upon which the adverse discharge was 
based.  The appellant had requested a hearing before a 
Veterans Law Judge, but later withdrew that request in 
writing in November 2006.  The appellant's request or an 
advance on the docket was granted.  The claim is not ready 
for appellate review but must be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

In an unappealed and final May 1989 decision, the Board found 
that the character of the appellant's BCD discharge from a 
single enlistment from June 1943 through January 1947, was 
under dishonorable conditions for VA purposes, and precluded 
payment of benefits administered by VA.  The appellant 
subsequently attempted to reopen this claim.  In July 2002 
and November 2003, the RO sent VCAA development letters to 
the appellant.  Later, the RO sent another VCAA notice to the 
appellant requesting that he send any additional evidence in 
his possession to VA for consideration.  However, none of 
these VCAA notices satisfies the specificity requirements 
mandated by the US Court of Appeals for Veterans Claims in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  It is certainly 
clear that the appellant has written on multiple occasions 
that he has no additional evidence to submit, but any adverse 
decision issued by the Board in the absence of such formal 
VCAA notice as required by Kent would likely be ruled as 
prejudicial error by VA, so the appeal must be remanded for 
the issuance of such notification as a matter of procedural 
due process.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should provide the appellant 
with VCAA notice which complies with the 
specificity requirements for new and 
material evidence claims as required in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
It is understood that the RO may have 
certain formal language prepared for such 
cases, and that language should certainly 
be provided to the appellant in this 
case.  It should be explained to the 
appellant, as it has on many previous 
occasions, that although he was awarded 
an honorable discharge certificate after 
two years of service in August 1945, that 
discharge certificate did not reflect the 
satisfactory completion of a complete 
enlistment, because the appellant's 
initial obligation under the draft was 
that he serve the longer of either two 
years, or to six months after the 
cessation of World War II.  World War II 
is officially recognized as ending on 
31 December 1946, so the appellant's 
initial enlistment obligation was from 
June 1943 through 30 June 1947.  The 
appellant did not successfully complete 
his only enlistment, because prior to 
30 June 1947, he was separated as a 
result of a bad conduct discharge 
resulting from a summary court martial 
made effective in January 1947, nearly 
six months before his only enlistment 
would have been completed.  The Board is 
aware of no evidence that the appellant 
could produce which would alter this fact 
pattern of a single enlistment which was 
not successfully completed.  On the other 
hand, the type of evidence necessary to 
substantiate his claim would otherwise be 
evidence showing that he did not engage 
in a pattern of misconduct during his 
single enlistment, and such evidence 
cannot include restatement of multiple 
arguments made in the past that some of 
his records of summary court martial must 
have been mistaken, since such arguments 
would merely be duplicative and 
repetitious of arguments already made in 
the past and thus not be new and material 
evidence.  The appellant should also be 
informed that the type of evidence 
necessary to reopen his claim would be 
new and material evidence tending to 
discount, mitigate, explain his multiple 
AWOL offenses and breaking arrest offense 
as detailed in his service personnel 
records.  The appellant should also be 
informed that any new and material 
evidence he might have which showed that 
he was insane at the time he committed 
any (or all) of the alleged AWOL offenses 
or breaking arrest offense would also be 
the type of evidence necessary to reopen 
his claim.  The veteran should certainly 
be provided with the current version of 
38 C.F.R. § 3.156(a) which defines new 
and material evidence for VA purposes.  
Finally, the appellant should be informed 
that no restatement of any argument 
previously made or any submission of 
documentary evidence which has previously 
been submitted may be considered new and 
material evidence to reopen his claim.  
Finally, the appellant should be informed 
that although there is an October 1988 
record from the Department of the Navy 
Board for Correction of Naval Records 
(Washington, D.C. 20370-5100), in which 
the Navy BCMR denied the appellant's 
application for an upgrade of his 
discharge characterization, the appellant 
must be informed that he is always 
eligible to apply again for such upgrade 
to the Navy BCMR, and any favorable 
determination by that administrative body 
would certainly be new and material 
evidence to reopen the appellant's claim 
with VA. 

2.  After providing the appellant with 
VCAA notice in compliance with Kent, and 
giving the appellant the appropriate 
period of time to respond, the RO should 
undertake any additional development 
action which is indicated in any response 
by the appellant, if any.  Thereafter, 
the RO should again address the claim on 
appeal.  If the decision is not to the 
appellant and representative's 
satisfaction, they must be provided with 
a supplemental statement of the case 
which includes a discussion of compliance 
with Kent, and they must be provided with 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance with appellant 
procedures.  The appellant need do 
nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

